Citation Nr: 1047150	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  05-10 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel







INTRODUCTION

The Veteran had active military service from May 1964 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2004 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied 
entitlement to service connection for PTSD.

The Board has considered re-characterizing the issue on appeal to 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, however final February 1969 and 
April 1971 rating decisions denied service connection for a 
nervous condition.  The Veteran specifically claims he has PTSD, 
and not another psychiatric disability, as a result of service.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  

In October 2007 the Board remanded the Veteran's claim so that 
his alleged stressful experiences during service could be 
verified by the RO/Appeals Management Center (AMC).  

The appeal is again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran seeks service connection for PTSD for traumatic 
events that occurred while he served in the Marine Corps while in 
both Vietnam and the United States between May 1964 and June 
1967.  He claims that a number of traumatic events occurred while 
he was in the Marines including being intimidated, threatened, 
and sent to sick bay and the brig by a superior officer in 
retribution for reporting to him a conversation of several 
sergeants and enlisted personnel he overheard.  These men were 
discussing concealing a murder that they were involved in by 
characterizing it as a self-inflicted accidental shooting.  The 
Veteran also claims that while across the river in Da Nang, 
Vietnam, he witnessed a ROK Marine kill a suspected Viet-Cong.  
Finally, in VA treatment records the Veteran has reported that 
his buddy was blown up in the truck behind him in a motor caravan 
in Vietnam.  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

Additionally, a diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which requires that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
38 C.F.R. § 3.304(f).

The regulations related to claims for PTSD were recently amended 
and are applicable to the Veteran's claim.  They now state that 
if a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For purposes of 
this paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  Notice, 75 
Fed. Reg. 39843 (July 13, 2010) to be codified at 3.304(f)(3) 
(2010).  

The medical evidence of record indicates that the Veteran has 
PTSD, but it does not establish that it conforms to the DSM-IV as 
required by 38 C.F.R. § 3.304(f).  A February 2003 VA treatment 
record notes that the Veteran was seen for PTSD-Vietnam.  The 
Veteran reported that his buddy was blown up in the truck behind 
him in a motor caravan, and was given an assessment of PTSD-
Vietnam.  March 2003 VA treatment records indicate that the 
Veteran felt that during service his sergeant wanted to kill him 
by putting him on patrol and the Veteran threatened to kill him.  
Diagnoses of PTSD, chronic, anxiety disorder, and depressive 
disorder were given.  A September 2004 VA treatment record notes 
that the Veteran brought in his service treatment records and 
that he was not the personality disordered individual the Marines 
thought he was.  The Veteran was under a lot of stress and had an 
episode of battle fatigue in De Nang and continues to have 
nightmares about it. The Veteran has PTSD and during service 
should have been diagnosed with acute stress reaction or battle 
fatigue rather than emotionally unstable personality.   
 
Given, the new regulations governing PTSD, a VA examination 
should be provided to determine the nature and etiology of the 
Veteran's claimed PTSD.  See 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
claimed PTSD.  Following a thorough 
examination, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any identified PTSD 
disability is related to, or had its onset 
during, service, including the Veteran's 
claimed traumatic experiences during service.  

The examiner is also alerted that under new 
VA regulations, if a stressor claimed by a 
Veteran is related to the Veteran's fear 
of hostile military or terrorist 
activity and a VA psychiatrist or 
psychologist, confirms that the claimed 
stressor is adequate to support a diagnosis 
of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, the 
Veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

Any diagnosis of PTSD must conform to the 
fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  See 38 
C.F.R. § 3.304(f).

A complete rationale must be provided for all 
medical opinions.  The claim folder must be 
made available to each examiner for review in 
conjunction with the examination.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Thereafter, any additional development 
needed should be accomplished and the claim 
should then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claims, to include a summary of the evidence 
and applicable law and regulations, not 
previously provided, and allow an appropriate 
period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


